Citation Nr: 0121375	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  99-24 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for chronic acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1983 to 
June 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) June 1999 rating decision which 
denied service connection for chronic sinus disability and 
certain nervous disorders.


REMAND

Effective in November 2000, the law changed to provide that 
VA shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits, except that no assistance is required if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Regarding a service connection claim, the assistance provided 
by VA shall include a medical examination when necessary to 
make a decision on the claim.  An examination is necessary if 
the evidence (both medical and lay) contains competent 
evidence of a current disability or persistent or recurrent 
symptoms of disability; and the evidence indicates that the 
disability or symptoms may be associated with active service, 
but there is insufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001).

Regarding the claimed disability of the sinuses, the 
veteran's service medical records document intermittent 
treatment for various symptoms and impairment, including 
sinus pain, congestion, and drainage.  On service separation 
medical examination in May 1993, he reported a history of 
"ear, nose, or throat trouble," but no pertinent clinical 
findings were identified on medical examination.  

The evidence of record does not document the presence of any 
chronic sinus disability for several years after the 
veteran's service separation and, although chronic sinusitis 
was repeatedly diagnosed during VA medical treatment in and 
after 1999, the etiology thereof is unclear.  

At a June 2001 video conference hearing, the veteran and his 
former spouse testified that he had recurrent symptoms and 
impairment of the sinuses after service, requiring 
intermittent medical treatment, including from a Dr. Brian 
Olivier in Colorado Springs, Colorado, shortly following his 
separation from service.  

Although the veteran and his former spouse are laypersons and 
are not competent to provide a medical diagnosis of a chronic 
disability (such as involving the sinuses), or to link the 
onset of chronic disability to active service or any incident 
occurring therein, see Grivois v. Brown, 6 Vet. App. 136, 140 
(1994), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992), they are competent to state that he had observable 
symptoms (such as recurrent sinus congestion and drainage) 
since service.  See Cartright v. Derwinski, 2 Vet. App. 24 
(1991).  Thus, the Board believes that a VA medical 
examination should be performed, including a review of the 
claims file, to determine the nature and origin of any 
chronic sinus disability which may be now present.  See 
Suttmann v. Brown, 5 Vet. App. 127 (1993).

Regarding the claimed psychiatric disability, the available 
medical evidence of record does not document any pertinent 
clinical finding during the veteran's active service or for 
several years thereafter (although he reported a history of 
"depression or excessive worry" at the time of service 
separation medical examination in May 1993, psychiatric 
impairment was not identified on examination).  

VA medical records from June 1998 to August 2000 document the 
presence of various psychiatric/psychological symptoms and 
impairment and, on several occasions during treatment, the 
veteran indicated that he had such symptoms since service.  

At the June 2001 video conference hearing, the veteran and 
his former spouse testified that he had 
psychiatric/psychological impairment, manifested by symptoms 
including depression, anxiety, "fear," and inability to 
sleep since service, believing that his current disability 
was related to service.  

As the veteran and his former spouse are not shown to be 
competent to diagnose a chronic disability, or to render a 
medical opinion that any current disability is causally 
related to service or any incident occurring therein, but 
they are competent, as laypersons, to describe personally 
observable symptoms.  See Cartright, 2 Vet. App. 24 (1991).  
Thus, a VA psychiatric examination of the veteran should be 
scheduled to determine the nature and etiology of any chronic 
acquired psychiatric disability which may now be present.  
Suttmann, 5 Vet. App. at 127.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), are 
satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with any psychiatric 
impairment and/or impairment of the 
sinuses since service.  After any 
necessary authorizations are obtained 
from the veteran, copies of all relevant 
VA or private reports of medical 
treatment (not already of record) should 
be obtained by the RO and added to the 
claims file, particularly all available 
records from Dr. Olivier in Colorado 
Springs.

3.  The veteran should be afforded a VA 
medical examination to determine the 
etiology of any chronic disability of 
the sinuses.  The entire claims folder 
must be made available to the examiner 
for review in conjunction with this 
request for medical opinion, and any 
report must reflect the examiner's 
review of the claims folder.  The 
examiner should be asked to provide an 
opinion as to whether it is as likely as 
not that any chronic disability of the 
sinuses found is causally related to 
service (to the extent possible, the 
examiner should be asked to comment on 
whether the in-service symptomatology 
may be distinguished from post-service 
symptoms, and if so, the examiner should 
be requested to explain such 
distinction).  If any of the foregoing 
cannot be determined, the examiner 
should so state for the record.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
identity and etiology of any chronic 
psychiatric disability which may now be 
present.  The entire claims folder must 
be made available to the examiner for 
review in conjunction with this request 
for medical opinion, and the report must 
reflect the examiner's review of the 
claims file.  Any psychiatric or 
psychological testing of the veteran, 
deemed helpful by the examiner, should 
be scheduled and conducted, and the 
results thereof added to the record for 
review.  The examiner should be 
requested to express an opinion as to 
the origin and likely date of onset of 
any psychiatric disability which may now 
be present, including whether it is as 
likely as not that any such disability 
is etiologically related to service or 
any incident occurring therein.  If the 
examiner determines that any psychiatric 
disability was present prior to service, 
he or she should be asked to provide an 
opinion whether any such disability 
underwent an increase in disability 
during service (aggravation) beyond the 
natural progress of the disease.  If any 
of the foregoing cannot be determined, 
the examiner should so state for the 
record.  A rationale for all opinions 
and conclusions reached should be 
provided.

5.  The RO should review the examination 
reports and other development requested 
above to ensure compliance with this 
remand.  If any development requested is 
not accomplished, remedial action should 
be taken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  
The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


